Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Reply filed by Applicants on 07/01/2022 is hereby acknowledged.
The cancellation of claim 8 without prejudice is hereby acknowledged.  Claims 1-7 and 9-25 are pending.  Claims 10-12 and 23-25 remain withdrawn as being drawn to nonelected subject matter. Claims 1-7 and 13-22 are examined herein on the merits.
Claims 1-7, 9 and 13-22 are examined herein on the merits.  
Claim Rejections - 35 USC § 102
	Applicants arguments filed on 07/01/2022 when taken together with the claim amendments have overcome the rejections of record of the claims under 35 USC 102 as being anticipated.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 are rejected and 13-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Holden et al (1995 Plant Physiology 108:1093-1098) in view of Regente et al (2017 Journal of Experimental Biology 68:5485-5496) in view of Schroeder et al (USPGPUB20190098895, effectively filed on 03/09/2016).
The claims are drawn to a method for producing plant messenger packs comprising culturing a plant or plant part in a culture medium in a hydroponic system, harvesting the culture medium and purifying the PMPs from the culture medium wherein the plant or plant part is a tomato plant or plant part wherein the plant part is a root wherein the culture medium is liquid or gel, wherein the culture medium comprises one or more of a macronutrient, a micronutrient, a salt, an enzyme, and antibiotic, an antifungal agent or a plant growth factor wherein the hydroponic system has a capacity of at least 1 L, wherein the harvesting comprises separating the culture medium from the plant or plant part wherein the culturing is performed for at least 1 week wherein the harvesting does not comprise disruption of the plant or plant part wherein the method comprises loading the PMPs with a heterologous functional agent including a fertilizing agent, wherein the agent is a plant modifying agent.
Holden et al teach growing tomato plants in a hydroponic culture medium for at least 10 days using buckets that inherently have the capacity of at least 1 Liter, wherein salts are part of the culture medium wherein plasma membrane vesicles (included in the instant application’s definition for PMP) were purified from roots using an aqueous two-phase partitioning wherein the culture medium is liquid and the vesicles are separated from the plant part (see Materials and Methods, first two paragraphs in full).
Holden et al do not teach non-disruption of the plant or plant part in isolating the vesicles, nor do they teach loading the vesicles with agricultural agents.
Regente et al teach that plant extracellular vesicles carry agents that inhibit fungal pathogens and isolated said vesicles from sunflower using minimal stress conditions of vacuum filtration (see Purification of EV under Materials and methods) and delivered isolated vesicles to S. sclerotiorum to illustrate the fungicidal effect.  The vesicles isolated by Regente were loaded with ani-fungal agents (see pages 5490-5491).
Schroeder et al treat tomato plants with lisosomes which meet the definition of PMPs according to the instant application wherein they are between 100 nm and 300 nm in diameter wherein the lisosomes are applied to the leaves and loaded with fertilizer agent MgSO4 in a hydroponic solution (See claims 37, 47, Example 4 and heading “Application of Lisosomes to Plant).  It is noted that though claims 15-18 and 20-22 place additional limitations on the method claims for specific options of the method, that the claims are no limited to these embodiments and as such do not narrow the claim to requiring the claimed elements.  For example, Claim 17 states “The method of claim 14, wherein the heterologous agricultural agent includes a herbicidal agent”.  The language “includes” is open language and in order to limit the claim to an herbicidal agent if this was the intent would need to state ---wherein the heterologous agricultural agent is a herbicidal agent---.  Accordingly, the fertilizer agent taught by Schroeder et al meets the limitation of claims 14-22.
Given the state of the art at the time of filing and the disclosures by Holden et al, Regente et al and Schroeder et al, it would have been obvious to one of ordinary skill in the art to produce and isolate PMPs from tomato as taught by Holden et al using gentler methods for isolation as taught by Regente et al and to load the PMPs with fertilizer agent for tomato as taught by Schroeder et al.  One of ordinary skill in the art would have been motivated to do so to improve the growing conditions of tomato plants in magnesium deficient conditions.
No claims are allowed.
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. 
Applicant’s urge primarily that the references do not teach harvesting the vesicles from culture media, but from roots and that the references do not teach the method wherein there is non-disruption of the plant part (see pages 9-11 of Response filed on 07/01/2022).
This is not persuasive because as detailed in the instant specification it is stated “Any method that allows release of the EVs from the intracellular region of a plant cell, from the EV-containing apoplastic fraction of a plant (e.g., plant tissue or plant part), or an otherwise extracellular fraction that contains secreted EVs (e.g., a culture medium) is suitable in the present methods. EVs can be released by either destructive (e.g., grinding or blending of a plant, or any plant part (e.g., cell or tissue)) or non-destructive (washing or vacuum infiltration of a plant or any plant part (e.g., cell or tissue)) methods. For instance, the plant, or part thereof (e.g., cell or tissue), can be vacuum-infiltrated” (see 2nd paragraph under production methods).
It is noted that as a first point that the instant specification considers vacuum infiltration to be a non-destructive isolation method.  Secondly, since the post infiltration involves the isolation of aqueous medium, the step of harvesting the culture medium is also taught by the prior art accordingly.  It is noted that the instant method steps contain open language comprising steps that appear to be taught in the prior art.  Applicant appears to be urging that since additional steps of isolating from roots, for example, are present that the instant method claims are not disclosed.  As indicated above, Holden et al does indeed teach the culture medium of the instant invention, and inherently by collecting the aqueous phase, would be collected as in the instant claims.
A careful review and consideration of the instant specification regarding the teaching of isolation methods and culture medium was conducted by the Examiner before determining to maintain the rejection of record.  As indicated by the Examiner in the interview conducted on 06/23/2022, a careful consideration of the specifications teaching on disruption of the plant part would have to be reviewed, and the above definition of “non-destructive” would reasonably be interpreted to meet this limitation indicating that vacuum-infiltration would be included in the scope of the instant claims.
Accordingly, the rejection of record is being maintained.
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663